Exhibit 10.4

 

[g284384kmi001.jpg]

 

Wells Fargo Bank, National Association

Wells Fargo Securities, LLC

One Wachovia Center

301 South College Street

Charlotte, NC 28288-0737

 

CONFIDENTIAL

 

October 24, 2011

 

CubeSmart, L.P.

c/o CubeSmart

460 E. Swedesford Road, Suite 3000

Wayne, Pennsylvania 19087

Attention:  Timothy Martin

 

Re:                   Commitment Letter

$100 Million Senior Unsecured Term Loan Facility

 

Ladies and Gentlemen:

 

You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”) and
Wells Fargo Securities, LLC (“Wells Fargo Securities” and, together with Wells
Fargo Bank, the “Commitment Parties” or “we” or “us”) that CubeSmart, L.P. (the
“Borrower” or “you”), a subsidiary of CubeSmart (the “Parent”), seeks a senior
unsecured term loan facility of up to $100 million (the “Facility”), as more
fully described in the Summary of Terms and Conditions attached hereto as Annex
A (the “Term Sheet”), to fund a portion of the purchase price for the proposed
acquisition, in one or a series of purchases (the “Acquisition”), of
approximately 22 open and operating storage facilities that contain an aggregate
of approximately 1.6 million square feet of gross leasable area (the “Acquired
Assets”) pursuant to an Agreement for Purchase & Sale dated on or about
October 24, 2011 (the “Purchase Agreement”) by and among the Sellers (as defined
in the Purchase Agreement)(collectively, the “Sellers”) and the Borrower.  As
used herein, the term “Transactions” means, collectively, the Acquisition, the
initial borrowings under the Facility and the payment of fees, commissions and
expenses in connection with each of the foregoing.  This letter, including the
Term Sheet, is hereinafter referred to as the “Commitment Letter”.  The date on
which the Facility is closed is referred to as the “Closing Date”.  Except as
the context otherwise requires, references to the “Borrower and its
subsidiaries”, or like phrases, will include the Acquired Assets after giving
effect to the Acquisition.

 

1.             Commitments.

 

(a)           Upon and subject to the terms and conditions set forth in this
Commitment Letter, Wells Fargo Bank hereby commits to provide the Borrower
$100 million of the principal amount of the Facility (the “Commitment”).

 

(b)           Wells Fargo Securities, acting alone or through or with an
affiliate selected by it, will act as the sole lead arranger and sole bookrunner
(in such capacities, the “Arranger”) for the Facility.  Wells Fargo Securities
will have “left” and “highest” placement in any and all marketing materials and
documentation used in connection with the Facility and have responsibilities
typically associated with “left” and “highest” placement, including maintaining
sole physical books in respect of the Facility.  Wells Fargo Bank will act as
the sole administrative agent (in such capacity, the “Agent” or

 

--------------------------------------------------------------------------------


 

“Administrative Agent”) for the Facility.  You agree that no other arrangers,
bookrunners, agents or co-agents will be appointed, and no other titles will be
awarded and no compensation (other than to the Arranger or as expressly
contemplated by the Term Sheet and in the Fee Letter (defined below)) will be
paid, in connection with the Facility without the consent of the Arranger.  If
after the Closing Date you exercise the option to extend the maturity date of
the Facility beyond the date 6 months following the Closing Date (the
“Extension”), then subject to the terms and conditions set forth in this
Commitment Letter, the Arranger agrees to use commercially reasonable efforts to
secure commitments for the extended Facility from a syndicate of banks,
financial institutions and other entities (in consultation with you) (such
banks, financial institutions and other entities committing to the Facility,
including Wells Fargo Bank, the “Lenders”) upon the terms and subject to the
conditions set forth in this Commitment Letter.  The Commitment of Wells Fargo
Bank will be reduced on a dollar-for-dollar basis by the amount of any
corresponding commitment received through syndication from the other Lenders.

 

(c)           Effective upon your agreement to and acceptance of this Commitment
Letter and continuing until the date six months after the Closing Date (or if
you elect to exercise the Extension, the earlier to occur of (i) the date 60
days following the effective date of the Extension or (ii) a successful
syndication) (such date the “End of the Syndication Period”), you will not
solicit, initiate, entertain or permit, or enter into any discussions with any
other bank, investment bank, financial institution, person or entity in respect
of any structuring, arranging, underwriting, offering, placing, or syndicating
of all or any portion of the Facility or any other financing similar to, or as a
replacement of, all or any portion of the Facility, except for (i) equity
raises, including without limitation, for common and preferred equity, (ii) any
refinancing of the Facility with other term loan debt and (iii) utilization of
the Existing Revolver Credit Agreement to finance a portion of the purchase
price for the Acquisition and subsequently borrowing under the Facility to repay
the Existing Revolver Credit Agreement.

 

2.             Conditions to Commitments.  The Commitment of Wells Fargo Bank
and the undertakings of the Arranger hereunder are subject to:

 

(a)           your written acceptance, and compliance with the terms and
conditions, of a letter dated the date hereof from the Commitment Parties to you
(the “Fee Letter”) pursuant to which you agree to pay, or cause to be paid, to
the Commitment Parties for their own account and for the account of the Lenders
certain fees and expenses and to fulfill certain other obligations in connection
with the Facility;

 

(b)           our being satisfied that, after the date hereof and until the End
of the Syndication Period, none of the Parent, the Borrower, any of the Parent’s
other subsidiaries or any other affiliates of the Parent has solicited,
initiated, entertained or permitted, or entered into any discussions with any
other bank, investment bank, financial institution, person or entity in respect
of, any offering, placement or arrangement of any debt financing (including
convertible securities) without our prior written consent, other (i) than the
Facility, (ii) term loan debt intended to refinance the Facility and (iii) for
the avoidance of doubt, equity raises, including without limitation, for common
and preferred equity;

 

(c)           since December 31, 2010, there not having occurred any material
adverse condition or material adverse change in or affecting, or the occurrence
of any circumstance or condition that could reasonably be expected to result in
a material adverse change in, or have a material adverse effect on, the
business, operations, condition (financial or otherwise), assets or liabilities
(whether actual or contingent) of the Parent, the Borrower and the Parent’s
other subsidiaries, taken as a whole;

 

(d)           the Commitment Parties not becoming aware after the date hereof of
any new or inconsistent information or other matter not previously disclosed to
us relating to any of (i) the Parent, the Borrower and their respective
subsidiaries or (ii) the Transactions and the Acquired Assets, in each case,
which information or other matter the Arranger reasonably deems material and
adverse relative to the information or other matters, disclosed to the
Commitment Parties prior to the date hereof;

 

2

--------------------------------------------------------------------------------


 

(e)           our having completed all legal and tax due diligence concerning
the Parent, the Borrower, their respective subsidiaries in scope and with
results in all respects satisfactory to the Arranger in its reasonable
discretion;

 

(f)            the accuracy and completeness in all material respects of all
representations that you and your affiliates make to the Commitment Parties and
your compliance in all material respects with the terms of this Commitment
Letter (including the Term Sheet) and the Fee Letter;

 

(g)           the Acquisition (or the initial acquisition of any of the Acquired
Assets in connection therewith) shall have been consummated in all material
respects in accordance with the terms and conditions of the Purchase Agreement
without any waiver, modification or consent thereunder that is materially
adverse to the Lenders (as reasonably determined by the Arranger) unless
approved by the Arranger, and no litigation or investigation be pending or
threatened that could reasonably be expected to impose materially adverse
conditions, or which could reasonably be expected to have a material adverse
effect, on the consummation of the Acquisition or any of the other Transactions;

 

(h)           you shall have received at least $175 million in equity capital;
and

 

(i)            the satisfaction or waiver in writing of all other conditions
described herein, in the Term Sheet and in the Fee Letter.

 

3.             Syndication.

 

(a)           If you elect to effect the Extension, the Arranger reserves the
right to syndicate all or a portion of the Commitment and you acknowledge and
agree that the Arranger intends to commence syndication efforts promptly
following receipt of notice from you that you intend to effect the Extension.

 

(b)           You agree to actively assist us in achieving a successful
syndication (as defined in the Fee Letter) of the Facility.  To assist us in our
syndication efforts, you agree that you will, and will cause your
representatives and non-legal advisors to use, commercially reasonable efforts
to (i) promptly provide the Commitment Parties with all information reasonably
requested by the Arranger to assist the Arranger and each prospective Lender in
their evaluation of the Transactions and to complete the syndication of the
Facility, (ii) make available to prospective Lenders senior management of the
Parent and the Borrower on reasonable prior notice and at times and places
mutually agreed upon, (iii) host, with the Arranger, one or more meetings with
prospective Lenders at times and places mutually agreed upon, (iv) assist, and
cause your affiliates and advisors to assist, the Arranger in the preparation of
one or more confidential information memoranda and other customary marketing
materials to be used in connection with the syndication of the Facility and
(v) ensure that the syndication efforts of the Arranger benefit materially from
your existing lending relationships.

 

(c)           The Arranger and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Facility (in consultation with
you), including decisions as to the selection and number of potential Lenders to
be approached, when they will be approached, whose commitments will be accepted,
any titles offered to the Lenders and the final allocations of the commitments
and any related fees among the Lenders, and the Arranger will exclusively
perform all functions and exercise all authority as is customarily performed and
exercised in such capacities; provided that the final allocations of the
commitments and any related fees among the Lenders shall be subject to your
approval, which shall not be unreasonably withheld or delayed.  Neither we nor
you shall pay any amount to a Lender to obtain its commitment to participate in
the Facility in addition to the amounts provided herein and in the Fee Letter.

 

3

--------------------------------------------------------------------------------


 

4.  Information.

 

(a)           You represent and warrant that (i) all written information (other
than general industry and general economic information and the Projections, as
defined below) concerning the Parent, the Borrower and their respective
subsidiaries, the Transactions and the Acquired Assets that has been or will be
made available to the Commitment Parties by you, or any of your representatives,
subsidiaries or affiliates (the “Information”) is, or will be when furnished,
complete and correct in all material respects and does not, or will not when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading, and (ii) all financial projections concerning the Parent, the
Borrower and their respective subsidiaries and the Acquired Assets that have
been or will be made available to the Commitment Parties by you, or any of your
representatives, subsidiaries or affiliates (the “Projections”) have been or
will be prepared in good faith based upon reasonable assumptions; provided,
however, that we acknowledge that Projections are not to be viewed as facts and
that actual performance of the Borrower may vary materially from the Projections
and that there is no guaranty that such performance will be in accordance with
the Projections.  You will furnish the Arranger with such Information and
Projections as may be reasonably requested and you will supplement, or cause to
be supplemented, the Information and the Projections from time to time until the
Closing Date, and, if requested by the Arranger, after the Closing Date until
the End of the Syndication Period, so that the conditions and representations
and warranties contained in the preceding sentence remain correct.  We will be
entitled to use and rely upon, without responsibility to independently verify,
the Information and the Projections.

 

(b)           You acknowledge that (i) the Commitment Parties on your behalf
will make available the Information, Projections and other marketing materials
and presentations, including confidential information memoranda (collectively,
the “Informational Materials”), to the potential Lenders by posting the
Informational Materials on IntraLinks, SyndTrak Online or by other similar
electronic means (collectively, the “Electronic Means”) and (ii) certain
prospective Lenders (“Public Lenders”; all other Lenders, “Private Lenders”) may
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Borrower,
Parent or their respective affiliates or any of their respective securities, and
who may be engaged in investment and other market-related activities with
respect to such entities’ securities.  At the request of the Arranger, (A) you
will assist, and cause your affiliates and advisors to assist, the Arranger in
the preparation of Informational Materials to be used in connection with the
syndication of the Facility to Public Lenders, which will not contain MNPI (the
“Public Informational Materials”), (B) you will identify and conspicuously mark
any Public Informational Materials “PUBLIC”, and (C) you will identify and
conspicuously mark any Informational Materials that include any MNPI as “PRIVATE
AND CONFIDENTIAL”.  Notwithstanding the foregoing, you agree that the Commitment
Parties may distribute the following documents to all prospective Lenders
(including the Public Lenders) on your behalf, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should not be distributed to Public
Lenders:  (x) administrative materials for prospective Lenders such as lender
meeting invitations and funding and closing memoranda, (y) notifications of
changes to the Facility’s terms and (z) other materials intended for prospective
Lenders after the initial distribution of the Informational Materials, including
drafts and final versions of the documentation evidencing the Facility (the
“Facility Documentation”).  If you advise us in writing (including by email)
that any of the foregoing items (other than the Facility Documentation) should
not be distributed to Public Lenders, then the Commitment Parties will not
distribute such materials to Public Lenders without your prior approval.  Before
distribution of any Information Materials (a) to prospective Private Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Information Materials and (b) to prospective Public Lenders, you shall
provide us with a customary letter authorizing the dissemination of the Public
Information Materials and confirming the absence of MNPI therefrom.

 

4

--------------------------------------------------------------------------------


 

5.             Indemnification.

 

You agree to indemnify and hold harmless the Commitment Parties and each of
their respective affiliates, directors, officers, employees, representatives,
advisors and agents and each of their respective successors and assigns (each,
an “Indemnified Party”) from and against any and all actions, suits, losses,
claims, damages, liabilities and expenses of any kind or nature, joint or
several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) any matters contemplated
by this Commitment Letter, the Transactions or any related transaction
(including, without limitation, the execution and delivery of this Commitment
Letter, the Facility Documentation and the closing of the Transactions) or
(ii) the use or the contemplated use of the proceeds of the Facility, and will
reimburse each Indemnified Party for all out-of-pocket expenses (including
reasonable and documented attorneys’ fees, expenses and charges limited to not
more than one counsel in any jurisdiction, except that such limitation shall not
apply in the case of an actual or perceived conflict of interest where the
Indemnified Party affected by such conflict informs you of such conflict and
thereafter, retains its own counsel) on demand as they are incurred in
connection with any of the foregoing; provided that no Indemnified Party shall
have any right to indemnification for any of the foregoing to the extent
resulting from such Indemnified Party’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction; provided, further, that, in no event shall you be liable
to reimburse or indemnify any Indemnified Party for fees and expenses in
connection therewith for more than one counsel to the Indemnified Parties in any
jurisdiction, except in the case of an actual or perceived conflict of interest
where the Indemnified Party affected by such conflict informs you of such
conflict and thereafter, retains its own counsel, in which case the documented
fees and expenses of such counsel to the affected Indemnified Party shall be
subject to the reimbursement and indemnification provisions set forth herein. 
In the case of an investigation, litigation or proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.  You also agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort, or otherwise) to you
or your affiliates or to your or their respective equity holders or creditors
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct. 
The Commitment Parties shall only have liability to you (as opposed to any other
person), and Wells Fargo Bank shall be liable solely in respect of its own
Commitment to the Facility on a several, and not joint, basis with any other
Lender.  No Indemnified Party shall be liable to you, your affiliates or any
other person for any indirect, consequential or punitive damages that may be
alleged as a result of this Commitment Letter or any element of the
Transactions.  No Indemnified Party shall be liable to you, your affiliates or
any other person for any damages arising from the use by others of Informational
Materials or other materials obtained by Electronic Means.  You shall not,
without the prior written consent of each Indemnified Party affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such settlement (a) includes a
full and unconditional release of all liabilities arising out of such claim or
action against such Indemnified Party and (b) does not include any statement as
to or an admission of fault, culpability or failure to act by or on behalf of
any Indemnified Party.

 

6.             Expenses.  You shall reimburse each of the Commitment Parties,
from time to time on demand, for all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable and documented
legal fees and expenses) of the Commitment Parties and all reasonable printing,
reproduction, document delivery, travel, CUSIP, SyndTrak or IntraLinks (or
another

 

5

--------------------------------------------------------------------------------


 

similar information distribution system or service) costs and conference call
communications costs incurred in connection with the syndication and execution
of the Facility and the preparation, review, negotiation, execution and delivery
of this Commitment Letter, the Fee Letter, the Term Sheet and the Facility
Documentation.

 

7.             Confidentiality.  (a) This Commitment Letter and the Fee Letter
(the “Commitment Documents”) and the existence and contents hereof and thereof
shall be confidential and may not be disclosed by you in whole or in part to any
person without our prior written consent, except (i) for the disclosure hereof
or thereof on a confidential and need to know basis to your directors, officers,
employees, accountants, attorneys and other professional advisors who have
agreed to maintain the confidentiality of the Commitment Documents for the
purpose of evaluating, negotiating or entering into the Transactions, (ii) as
may be compelled in a judicial or administrative proceeding (so long as you
provide the Commitment Parties with prompt notice of such compelled disclosure,
so that the Commitment Parties may seek an appropriate protective order; if,
failing the entry of such an order, you, in the opinion of your counsel, are
legally compelled to disclose the Commitment Documents, you may do so solely to
the extent required to avoid liability, censure or penalty in such judicial or
administrative proceeding) or (iii) as otherwise required by law (in which case
you agree, to the extent permitted by law, to inform us promptly in advance
thereof); provided that you may disclose, after your agreement to the Commitment
Documents, this Commitment Letter (but not the Fee Letter) (A) in any required
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges and (B) on a confidential basis to
the board of directors, officers and advisors of the Sellers in connection with
their consideration of the Acquisition.

 

The Commitment Parties shall use all MNPI received by them in connection with
this Commitment Letter and the transactions contemplated hereby solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially, together with the terms and substance of
this Commitment Letter and the Fee Letter, all such MNPI; provided, however,
that nothing herein shall prevent any Commitment Party from disclosing any such
MNPI (a) to rating agencies, (b) to any Lenders or participants or prospective
Lenders or participants, (c) in any legal, judicial, administrative proceeding
or other compulsory process or otherwise as required by applicable law or
regulations (in which case such Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over such Commitment Party or its
affiliates (in which case such Commitment Party shall, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify you, in advance, to the extent lawfully permitted to do so), (e) to the
employees, legal counsel, independent auditors, professionals and other experts
or agents of such Commitment Party (collectively, “Representatives”) who are
informed of the confidential nature of such MNPI and are or have been advised of
their obligation to keep information of this type confidential, (f) to any of
its respective affiliates (provided that any such affiliate is advised of its
obligation to retain such MNPI as confidential, and such Commitment Party shall
be responsible for its affiliates’ compliance with this paragraph) solely in
connection with the transactions contemplated hereby, (g) to the extent any such
MNPI becomes publicly available other than by reason of disclosure by such
Commitment Party, its affiliates or Representatives in breach of this Commitment
Letter, (h) to the extent that such MNPI is received by such Commitment Party
from a third party that is not, to such Commitment Party’s knowledge, subject to
confidentiality obligations owing to you, the Company or any of your or their
respective affiliates or related parties or (i) to the extent that such MNPI is
independently developed by such Commitment Party; provided that the disclosure
of any such MNPI to any Lenders or prospective Lenders or participants or
prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such MNPI is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
is otherwise reasonably acceptable to you and each Commitment Party, including,
without limitation, as agreed in the Informational Materials or other marketing
materials) in

 

6

--------------------------------------------------------------------------------


 

accordance with the standard syndication processes of such Commitment Party or
customary market standards for dissemination of such type of information.  The
provisions of this paragraph shall automatically terminate two years following
the date of this Commitment Letter.

 

The Commitment Parties shall be permitted to use information other than material
marked “Confidential” or otherwise constituting MNPI related to the syndication
and arrangement of the Facility in connection with obtaining a CUSIP number,
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions reasonably requested by you and subject,
in the case of press releases, to your prior approval (such approval not to be
unreasonably withheld or delayed).  Prior to the Closing Date, before any public
announcements or public filings that contain information relating to the
Facility or to any of the Commitment Parties are made by you, (i) you will
provide to the Arranger a copy of such announcement or filing not less than one
business day prior to the proposed date of making such announcement or filing
and (ii) the Arranger shall have the right to review and approve (such approval
not to be unreasonably withheld or delayed) the portion of such announcement or
filing relating to the Facility or the Commitment Parties, provided that, if the
Commitment Parties fail to provide comments with respect to such announcement or
filing within one business day after their receipt thereof, the Commitment
Parties shall be deemed to have given their approval of such announcement or
filing.

 

(b)           The Commitment Parties hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”), each of them is required to obtain,
verify and record information that identifies you and any guarantors under the
Facility, which information includes your and/or their name and address, tax
identification number and other information that will allow the Commitment
Parties and the other Lenders to identify you and such other parties in
accordance with the Patriot Act.

 

8.             Other Services.

 

(a)           Nothing contained herein shall limit or preclude the Commitment
Parties or any of their affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of you, the Sellers or any of
your or their respective affiliates, or any other party that may have interests
different than or adverse to such parties.

 

(b)           You acknowledge that the Arranger and its affiliates (the term
“Arranger” as used in this paragraph being understood to include such
affiliates) may be providing debt financing, equity capital or other services
(including financial advisory services) to other entities and persons with which
you, the Sellers or your or their respective affiliates may have conflicting
interests regarding the Transactions and otherwise, that the Arranger may act,
without violating its contractual obligations to you, as it deems appropriate
with respect to such other entities and persons, and that the Arranger has no
obligation in connection with the Transactions to use, or to furnish to you, the
Seller or your or their subsidiaries or other affiliates, confidential
information obtained from other entities or persons.  In connection with all
aspects of the Transactions, you acknowledge and agree that: (i) the Facility
and any related arranging or other services described in this Commitment Letter
constitute an arm’s-length commercial transaction between you and your
affiliates, on the one hand, and the Commitment Parties, on the other hand, and
you are capable of evaluating and understanding and understand and accept the
terms, risks and conditions of the Transactions, (ii) in connection with the
process leading to the Transactions, each of the Commitment Parties is and has
been acting solely as a principal and not as a financial advisor, agent or
fiduciary, for you or any of your affiliates, officers, directors, stockholders,
creditors or employees or any other party, (iii) no Commitment Party has assumed
or will assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the Transactions or the process leading
thereto (irrespective of whether any Commitment Party or any of its affiliates
has advised or is currently advising

 

7

--------------------------------------------------------------------------------


 

you or your affiliates on other matters) and no Commitment Party has any
obligation to you or your affiliates with respect to the Transactions except
those obligations expressly set forth in this Commitment Letter, (iv) the
Commitment Parties and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from yours and your
affiliates and no Commitment Party shall have any obligation to disclose any of
such interests, and (v) no Commitment Party has provided any legal, accounting,
regulatory or tax advice with respect to any of the Transactions to you and you
have consulted your own legal, accounting, regulatory and tax advisors to the
extent you have deemed appropriate.  You hereby waive and release, to the
fullest extent permitted by law, any claims that you may have against any
Commitment Party with respect to any breach or alleged breach of agency or
fiduciary duty.

 

9.             Acceptance/Expiration of Commitments.

 

(a)           This Commitment Letter, the Commitment of Wells Fargo Bank and the
undertakings of the Arranger set forth herein, shall automatically terminate at
5:00 p.m. (Eastern Time, Standard or Daylight, as applicable) on October 26,
2011 (the “Acceptance Deadline”), without further action or notice unless signed
counterparts of this Commitment Letter and the Fee Letter shall have been
delivered to Wells Fargo Securities by such time to the attention of:

 

Wells Fargo Securities, LLC

301 South College Street, NC0737

Charlotte, North Carolina 28288

Attention: Amit V. Khimji

Fax: (704) 383-6228

Email: amit.khimji@wellsfargo.com

 

(b)           If this Commitment Letter is accepted by you as provided in the
last paragraph hereof, the Commitment of Wells Fargo Bank and the undertakings
of the Arranger set forth herein shall automatically terminate without further
action or notice upon the earliest to occur of (i) 5:00 p.m. (Eastern Daylight
Time) on April 30, 2012, if the Closing Date shall not have occurred by such
time and (ii) termination of the Purchase Agreement.

 

10.           Survival.  The sections of this Commitment Letter relating to
Indemnification, Expenses, Confidentiality, Survival, Governing Law and Other
Services shall survive any termination or expiration of this Commitment Letter
or the Commitment of Wells Fargo Bank or the undertakings of the Arranger set
forth herein (regardless of whether the Facility Documentation is executed and
delivered), and the Sections relating to Syndication and Information shall
survive until completion of the syndication of the Facility.

 

11.           Governing Law.  This Commitment Letter and the Fee Letter, and any
claim, controversy or dispute arising under or related hereto or thereto, shall
be governed by, and construed in accordance with, the laws of the State of New
York (including Section 5-1401 and Section 5-1402 of the General Obligations Law
of the State of New York), without reference to any other conflicts or choice of
law principles thereof.  The parties hereby waive any right to trial by jury
with respect to any claim or action arising out of this Commitment Letter or the
Fee Letter.  The parties hereto hereby agree that any suit or proceeding arising
in respect of this Commitment Letter or the Fee Letter or any of the matters
contemplated hereby or thereby will be tried exclusively in the U.S. District
Court for the Southern District of New York or, if such court does not have
subject matter jurisdiction, in any state court located in the Borough of
Manhattan, New York, New York, and the parties hereto hereby agree to submit to
the exclusive jurisdiction of, and venue in, such court.  The parties hereto
hereby agree that service of any process, summons, notice or document by
registered mail addressed to you or each of the Commitment Parties shall be
effective service of process against such

 

8

--------------------------------------------------------------------------------


 

party for any action or proceeding relating to any such dispute.  The parties
hereto irrevocably and unconditionally waive any objection to venue of any such
action or proceeding brought in any such court and any claim that any such
action or proceeding has been brought in an inconvenient forum.  A final
judgment in any such action or proceeding may be enforced in any other courts
with jurisdiction over you or each of the Commitment Parties.

 

12.           Miscellaneous.  This Commitment Letter and the Fee Letter embody
the entire agreement among the Commitment Parties and you and your affiliates
with respect to the specific matters set forth above and supersede all prior
agreements and understandings relating to the subject matter hereof.  However,
the terms and conditions of the Commitment of Wells Fargo Bank and the
undertaking of the Arranger hereunder are not limited to those set forth herein
or in the Term Sheet.  Those matters that are not covered or made clear herein,
in the Term Sheet or the Fee Letter are subject to mutual agreement of the
parties.  No person has been authorized by any of the Commitment Parties to make
any oral or written statements inconsistent with this Commitment Letter and the
Fee Letter.  This Commitment Letter and the Fee Letter shall not be assignable
by you without the prior written consent of the Commitment Parties, and any
purported assignment without such consent shall be void.  This Commitment Letter
shall not be assignable by the Commitment Parties without your consent.  This
Commitment Letter and the Fee Letter are not intended to benefit or create any
rights in favor of any person other than the parties hereto, the Lenders and,
with respect to indemnification, each Indemnified Party.  This Commitment Letter
and the Fee Letter may be executed in separate counterparts and delivery of an
executed signature page of this Commitment Letter and the Fee Letter by
facsimile or electronic mail shall be effective as delivery of manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.  This Commitment Letter and the Fee Letter may
only be amended, modified or superseded by an agreement in writing signed by
each of you and the Commitment Parties that specifically provides such with
reference to this Commitment Letter or the Fee Letter, as applicable.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to Wells Fargo Securities, together with executed counterparts of
the Fee Letter, by no later than the Acceptance Deadline.

 

 

 

Sincerely,

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Rex E. Rudy

 

 

Name: Rex E. Rudy

 

 

Title: Managing Director

 

 

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

/s/ Amit Khimji

 

 

Name: Amit Khimji

 

 

Title: Director

 

[Signatures continued on next page]

 

CubeSmart, L.P. Commitment Letter

 

--------------------------------------------------------------------------------


 

Agreed to and accepted as of the date first

 

above written:

 

 

 

CUBESMART, L.P.

 

 

 

By: CUBESMART, its General Partner

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

 

Name: Jeffrey P. Foster

 

 

 

Title:

Senior Vice President, Chief Legal Officer & Secretary

 

 

 

CubeSmart, L.P. Commitment Letter

 

--------------------------------------------------------------------------------


 

[g284384km01i001.jpg]

 

Annex A

 

Summary of Terms and Conditions

 

CubeSmart

 

$100 Million Senior Unsecured Credit Facility

 

This Summary of Terms and Conditions is not intended to be and should not be
construed as an offer, a commitment, nor agreement to lend, nor should it be
construed as an attempt to establish all of the terms and conditions relating to
the Facility.  It is intended only to be indicative of certain terms and
conditions around which credit approval may be sought, and if approved, how the
loan documents might be structured, and shall not preclude negotiations within
the general scope of these terms and conditions.  No person or entity shall have
any obligation to commence or thereafter continue any negotiations to enter into
any definitive, binding agreement with respect to the Facility, and no person or
entity should rely on an eventual formation of any agreement.  Any party may
freely enter into negotiations with any other person or entity, and nothing
herein shall preclude any party from entering into a binding agreement with any
other person or entity.  The foregoing shall apply to this Summary of Terms and
Conditions, as well as to any prior and subsequent communications between the
Parent and Lender with respect to the Facility, and only a definitive, written
agreement, executed by both the Parent and Lender, shall be binding on the
Parent and Lender with respect to the Facility.

 

October 24, 2011

 

Unless specifically mentioned herein, borrower, guarantors, loan documentation,
reporting requirements, conditions precedent to closing, representations and
warranties, events of default, voting rights, assignment language and other
terms and conditions not specifically mentioned are intended to be consistent
with the documentation of CubeSmart, L.P.’s (formerly known as U-Store-It, L.P.)
existing Second Amended and Restated Credit Agreement dated September 29, 2010
among CubeSmart, L.P., Borrower and the “Lenders” thereunder (the “Existing
Revolver Credit Agreement”):

 

BORROWER:

 

CubeSmart, L.P. (the “Borrower”), the operating partnership of CubeSmart.

 

 

 

GUARANTOR:

 

CubeSmart and all existing and future Material Subsidiaries (other than Excluded
Subsidiaries) will unconditionally guaranty payment of the Term Loan Facility.

 

 

 

ADMINISTRATIVE

 

 

AGENT:

 

Wells Fargo Bank, National Association (“Wells Fargo” or “Administrative
Agent”).

 

 

 

SOLE LEAD ARRANGER/

 

 

SOLE BOOKRUNNER:

 

Wells Fargo Securities, LLC will be acting as the sole Lead Arranger and sole
Bookrunner (the “Arranger”).

 

Confidential

 

1

--------------------------------------------------------------------------------


 

LENDERS:

 

Syndicate of Lenders acceptable to the Administrative Agent and the Borrower.

 

 

 

FACILITY:

 

$100 million unsecured term loan facility (the “Term Loan Facility”).
Documentation will permit the Borrower to increase the Term Loan Facility by an
additional $100 million. Such additional commitment may be provided by existing
or new lenders, but no Lender will be required to assume any additional
commitment.

 

 

 

INTEREST RATE:

 

The Applicable Margin on the Term Loan Facility shall be determined based on the
table on Exhibit A attached hereto.

 

 

 

 

 

Interest on all loans shall be payable, in arrears, on the first day of each
calendar month, upon any prepayment and at final maturity. Interest on all loans
and fees shall be calculated for actual days elapsed on the basis of a 360-day
year and 365- or 366-day year, as applicable, for Base Rate loans.

 

 

 

 

 

Unless all of the Lenders otherwise agree, in no event may there be more than 3
different Interest Periods for LIBOR loans outstanding at any one time. Any
portion of the Term Loan Facility subject to a LIBOR option for any particular
Interest Period shall be in the minimum aggregate amount of $500,000 (and in
multiples of $500,000).

 

 

 

 

 

The Term Loan Facility documentation will include customary provisions
(a) protecting the Lenders against increased costs or loss of yield resulting
from changes in reserve, tax, capital adequacy and other requirements of law and
(b) indemnifying the Lenders for breakage costs incurred in connection with
among other things, any prepayment of a LIBOR loan on a day other than the last
day of an interest period with respect thereto. While any Event of Default
exists, the interest rate will be equal to the Base Rate plus the Applicable
Margin plus 2% per annum.

 

 

 

MATURITY:

 

Six months from the Closing Date.

 

 

 

EXTENSION OPTION:

 

The Borrower shall have the option to extend the maturity date for an additional
5 years provided that (i) at least 45 days prior to the current Termination
Date, the Borrower provides written notice to the Administrative Agent of its
intent to extend the Termination Date, (ii) no Default or Event of Default shall
then be in existence, (iii) all representations and warranties shall be true and
correct in all material respects at the time of such extension except to the
extent

 

2

--------------------------------------------------------------------------------


 

 

 

that any such representation or warranty relates to a specific earlier date and
(iv) payment of all fees then payable under the Fee Letter.

 

 

 

AMENDMENTS/

 

 

REFINANCINGS OF

 

 

EXISTING CREDIT

 

 

AGREEMENT:

 

The Term Loan Facility documentation shall provide that if the Borrower enters
into any amendment, supplement or other modification of the Existing Revolver
Credit Agreement that amends or modifies the covenants, events of default,
acceleration rights, or other material terms of the Existing Revolver Credit
Agreement, and a “Lender” under the Existing Revolver Credit Agreement that is
also a Lender under the Term Loan Facility (a “Common Lender”) approves of such
amendment, supplement or other modification of the Existing Revolver Agreement,
then such Common Lender shall be deemed to have approved the same amendment,
supplement or other modification to the Term Loan Facility.

 

 

 

FINANCIAL

 

 

COVENANTS:

 

Same as the Existing Revolver Credit Agreement.

 

 

 

OTHER COVENANTS:

 

Same as the Existing Revolver Credit Agreement.

 

 

 

REPORTING

 

 

REQUIREMENTS:

 

Same as the Existing Revolver Credit Agreement.

 

 

 

INDEMNIFICATION:

 

Same as the Existing Revolver Credit Agreement.

 

 

 

CONDITIONS

 

 

PRECEDENT:

 

Substantially the same as required under the Existing Revolver Credit Agreement.

 

 

 

REPRESENTATIONS

 

 

AND WARRANTIES:

 

Substantially the same as the Existing Revolver Credit Agreement as updated by
the Borrower.

 

 

 

EVENTS OF

 

 

DEFAULT:

 

Substantially the same as the Existing Revolver Credit Agreement.

 

 

 

ASSIGNMENTS/

 

 

PARTICIPATIONS:

 

Substantially the same as the Existing Revolver Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

 

WAIVERS AND

 

AMENDMENTS:

Substantially the same as the Existing Revolver Credit Agreement with such
modifications agreed between the Borrower and the Administrative Agent.

 

 

EXPENSES:

The same as the Existing Revolver Credit Agreement.

 

 

GOVERNING

 

LAW:

New York.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRICING GRID

 

Debt Rating of either
S&P or Moody’s

 

Applicable
Margin*

 

BBB+/Baa1 or better

 

120

 

BBB/Baa2

 

145

 

BBB-/Baa3

 

180

 

Less than BBB-/Baa3

 

225

 

 

--------------------------------------------------------------------------------

* (In basis points per annum)

 

Confidential

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFINITIONS

 

Same as defined under the Existing Revolver Credit Agreement, except as provided
in the Summary of Terms and Conditions.

 

2

--------------------------------------------------------------------------------